AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

UNITED STATES OF AMERICA JUDGIVIENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Aiier November l, 1987)
JosE LUIs RANGEL-CISNEROS (1) CaSe Number= 139R5209'CAB
LAUREN WILLlAMS, FEDERAL DEFENDER_S_,.M];N_CJ.__
Defendant’s Attomey
REGISTRATION No. 65284208 F § gm § g
|:| _
THE DEFENDANT: JAN 0 _7 2019
>11 pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATICN
CL 1 - -
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following ofiie§?¢i'g . RN D`sTR|CT QF cAL;§};OPFg`|¢I¢
` 7 1 Cuunt
Title & Section Nature of Offense _ _ Numbergsl
8 USC 1326 ATTEMPTED REENTRY OF REMOVED ALIEN l
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
l:l The defendant has been found not guilty on count(s)
|:| Count(s) dismissed on the motion of the United States.

 

Assessment : $l()().()() - Waived

JVTA Assessment*: $

;Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine [| Forfeiture pursuant to order filed , included herein.

lT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all tines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstancesl

Januarv 4. 2019 /l

Date of Imprjx{ of entence

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT ]UDGE

18CR5209-CAB

 

 

AO 245]3 (CASD Rev. 02/18) Judgrnent in a Criminal Case

 

DEFENDANT: JOSE LUIS RANGEL-CISNEROS (l) Judgment - Page 2 of 2
CASE NUMBER: 18CR5209-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED (61 DAYS).

E Sentence imposed pursuant to Title 8 USC Section 1326(b).
ij The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

 

|:l as notified by the United States Marshal.
|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
|:| on or before
|J as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as folloWs:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES l\/IARSHAL
By DEPUTY UNITED STATES MARSI-IAL

//
lSCR5209-CAB

